DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 03/29/2021.
Status of claims in the instant application:
Claims 1-2, 4-14, 16-21 and 24 are pending
No claim has been amended.
Claims 3, 15 and 22-23 remain canceled.
No new Claim has been added.
**** Note: Applicant has not submitted a set of claim with the response filed on 03/29/2021. Thus, set of claims filed on 11/05/2020 are still being examined.
Response to Arguments
Applicant’s arguments, see the remarks filed on 03/29/2021, with respect to rejections of claims under 35 USC §103 have been considered, but they are not persuasive. Therefore, the Applicant is directed to Examiner’ response below.
Applicant states, in the remarks filed on 03/29/2021:
“Applicant respectfully traverses the rejection of claims 1, 2, 6-8, 10, 14, and 18- 21 under 35 U.S.C. § 103 as allegedly being unpatentable over Wang in view of Chalkias; the rejection of claims 4, 5, 13, 16, and 17 under 35 U.S.C. § 103 as allegedly being unpatentable over Wang in view of Chalkias and Ganesan; the rejection of claim 9 under 35 U.S.C. § 103 as allegedly being unpatentable over Wang in view of Chalkias Application No.: 16/752,439Attorney Docket No.: 15009.0004-00000Applicant Ref. No. PCT19311USand Jakobsson; and the rejection of claims 11 and 12 under 35 U.S.C. § 103 as allegedly being unpatentable over Wang in view of Chalkias and Handa.
"The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. . . . [R]ejections on obviousness cannot be sustained with mere conclusory statements." M.P.E.P. § 2142, 9th Ed. (Mar. 2014) (internal citation and inner quotation omitted). "[T]he framework for the objective analysis for determining obviousness under 35 U.S.C. 103 is stated in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). . . . The factual inquiries .. are as follows: (A) [d]etermining the scope and content of the prior art; and (B) [a]scertaining the differences between the claimed invention and the prior art; and (C) [r]esolving the level of ordinary skill in the pertinent art." M.P.E.P. § 2141(11). In rejecting a claim, "Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art." M.P.E.P. § 2141(111).
Here, the Examiner has neither properly determined the scope and content of the cited art nor properly ascertained the differences between the claimed invention and the cited art. 
Independent claim 1 recites as follows: 
A computer-implemented method for validating a transaction in a blockchain system, the method comprising:
verifying a first partial signature for the transaction;
verifying a second partial signature for the transaction; and
Application No.: 16/752,439Attorney Docket No.: 15009.0004-00000Applicant Ref. No. PCT19311USand the second partial signature reaches a signature threshold predetermined for the transaction,
wherein each of the first partial signature and the second partial signature is generated by:
generating a hash value for the transaction; and
encrypting the generated hash value with a private key to generate a corresponding one of the first partial signature and the second partial signature; and 
wherein validating the transaction comprises iterating verifying another partial signature for the transaction, in response to a determination that the cumulative signature score is smaller than the signature threshold, until the cumulative signature score reaches the signature threshold predetermined for the transaction. 
(Emphasis added.)
Applicant respectfully submits that Wang and Chalkias, considered alone or in combination, do not disclose or suggest the above emphasized elements recited in claim 1.
The Examiner correctly concedes that Wang does not disclose or suggest the above emphasized elements recited in claim 1. Office Action, p. 10. To allegedly remedy the acknowledged deficiency of Wang, the Examiner asserts that Chalkias discloses these elements in FIG. 10 and paragraph [0040]. Office Action, pp. 12-13. Applicant respectfully disagrees.
Application No.: 16/752,439Attorney Docket No.: 15009.0004-00000Applicant Ref. No. PCT19311USequal to the threshold weight, the system confirms the authorization to consume the output." Chalkias, Abstract.
Chalkias discloses that:
The authorization of parent authority B is verified when the sum of the authority weights of the child authorities whose authorizations are verified is equal to or greater than the threshold weight of authority B ... A parent authority thus has a threshold weight that needs to be satisfied by the sum of the authority weights of its child authorities whose authorizations have been verified. When the threshold weight of the parent authority is satisfied, the authorization of the parent authority is verified." Chalkias, ¶ [0024] (emphases added).
Chalkias further elaborates the process of determining the sum of the authority weights of the child authorities whose authorizations have been verified in FIG. 10 and paragraph [0040].
In particular, Chalkias states that:
FIG. 10 is a flow diagram that illustrates the processing of a check authorization component in some embodiments. . . In decision block 1006, if the result indicates that the authorization was passed, then the component continues at block 1008, else the component loops to block In decision block 1007, if the signature for the child node has been provided and verified, then the component continues at block 1008, else the component loops to block 1002 to select the next child node. In block 1008, the component increments the total weight by the authority weight of the child node. In decision block 1009, if the total weight is greater or equal to than the threshold weight of the passed node, then the component completes, indicating that the authorization has been confirmed, else the component loops to block 1002 to select the next child node. Chalkias, ¶ [0040] (emphases added). 
Thus, as shown above in annotated FIG. 10 and also described in paragraph [0040], Chalkias discloses that if the total weight is smaller than the threshold weight of the passed node, the check authorization component 1000 selects a next child node and then determines whether the signature for the selected child node has been verified. If the signature has already been verified, the component increments the total weight by the authority weight of the child node. On the other hand, if the signature of -6- 
Application No.: 16/752,439Attorney Docket No.: 15009.0004-00000Applicant Ref. No. PCT19311USthe selected node has not been verified, the component loops to block 1002 to select the next child node. That is, Chalkias merely discloses iterating selection of a child node whose signature is already verified. Chalkias, however, does not disclose iterating verifying a signature of a next child node.
This is further supported by other portions of Chalkias. For example, Chalkias discloses that "[t]he method accesses signatures of at least some of the authorities. For each signature of an authority, the method verifies the signature generates a sum of the authority weights of the verified signatures. When the sum of the authority weights satisfies the threshold weight, the method indicates that authorization has been confirmed." Chalkias, ¶ [0042] (emphases added).
That is, Chalkias verifies all the signatures from available authorities first, and then generates a sum of the authority weights, even if the signatures from some (rather than all) of the authorities may be enough to confirm the check authorization. One skilled in the art would recognize a drawback of Chalkias' method. For example, the system of Chalkias may waste time and resources to verify all the available signatures, even if some of the verifications may be unnecessary for the check authorization. 
In response to the Amendment filed November 5, 2020, at page 5 of the Office Action, the Examiner asserts that:
Examiner notes that Applicant's arguments fail to comply with 37 CFR 1.111 (b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Office Action, p. 5 
-7- 	Application No.: 16/752,439Attorney Docket No.: 15009.0004-00000Applicant Ref. No. PCT19311USThis assertion is incorrect.
As discussed above, Applicant explained why the cited references fail to disclose or suggest the claimed feature of "iterating verifying another partial signature for the transaction, in response to a determination that the cumulative signature score is smaller than the signature threshold, until the cumulative signature score reaches the signature threshold predetermined for the transaction." Applicant specifically pointed out 
The Examiner further asserts that: 
It's very clear from FIG. 10 and Para [0040] of Chalkias prior art that the signature is verified once it's provided (FIG. 10. block 1007), not that a verified signature is provided. If the signature can't be verified it is not used to calculate total signature weight and selects the next node (... component loops to block 1002 ...) for signature verification and subsequent processing. Once a signature of a node is verified it's weight is used to calculate the total weight for all the verified nodes and the total is signature weight compared to a predefined threshold weight (FIG. 10. block 1009). Office Action, pp. 5-6 
This assertion is also incorrect.
As shown above in annotated FIG. 10, there are two outcomes for the operation in block 1007, i.e., "N" and "Y", indicating that the block 1007 is for determining whether the selected child node is a node that has been verified or not. If the node is a verified node, then its signature is counted towards the total weight. On the other hand, if the node is not a verified node, the component loops to block 1002 to select the next child Application No.: 16/752,439Attorney Docket No.: 15009.0004-00000Applicant Ref. No. PCT19311USnode. Therefore, in block 1007, Chalkias merely performs a simple operation of determining whether a child node is a verified node. However, Chalkias does not disclose or suggest performing verifying in block 1007. This is further supported by the 
Therefore, Applicant respectfully submits that Wang and Chalkias, taken alone or in combination, do not disclose or suggest "validating the transaction comprises iterating verifying another partial signature for the transaction, in response to a determination that the cumulative signature score is smaller than the signature threshold, until the cumulative signature score reaches the signature threshold predetermined for the transaction," as recited in claim 1 (emphasis added).
Further, Ganesan, Jakobsson, and Handa do not remedy the above noted deficiencies of Wang and Chalkias.
Accordingly, Applicant respectfully submits that independent claim 1 is allowable.
Independent claims 14 and 21, although different in scope from claim 1 and from each other, recite elements similar to those discussed above regarding claim 1 and are thus allowable for at least reasons similar to those discussed above with respect to claim 1.
Dependent claims 2, 4-13, 16-20, and 24 are also allowable due to their dependence from one of allowable independent claims 1 and 14.
Applicant respectfully requests withdrawal of the 35 U.S.C. § 103 rejections of claims 1, 2, 4-14, 16-21, and 24.”
In response,  Examiner disagrees with Applicant’s arguments, and re-iterates that the cited portions for the prior arts do make Applicant’s claimed invention obvious.
Examiner notes that Applicant’s lengthy response can be summarized as below:
(a) Applicant argues that the following emphasized limitation of the claimed invention is not disclosed by the prior arts, “wherein validating the transaction comprises iterating verifying another partial signature for the transaction, in response to a determination that the cumulative signature score is smaller than the signature threshold, until the cumulative signature score reaches the signature threshold predetermined for the transaction”.
(b) Applicant notes embodiment of Para [0024] of Chalkias to support Applicant’s arguments.
(c) Applicant notes that Para [0040] of Chalkias merely discloses iterating selection of a child node whose signature is already verified.
(d) Applicant points to Para [0042] of Chalkias and notes that, “Chalkias verifies all the signatures from available authorities first, and then generates a sum of the authority weights, even if the signatures from some (rather than all) of the authorities may be enough to confirm the check authorization. One skilled in the art would recognize a drawback of Chalkias' method. For example, the system of Chalkias may waste time and resources to verify all the available signatures, even if some of the verifications may be unnecessary for the check authorization”
Examiner disagrees with Applicant’s arguments, and re-iterates that the cited portions for the prior arts do make Applicant’s claimed invention obvious.
Examiner again clarifies that only Para [0040] (i.e. embodiment of FIG. 10) of Chalkias prior art has been used in rejection of the Applicant’s emphasized claim limitation that the Applicant is arguing about.
Para [0040] of Chalkias, already cited in the office action, does not just “iterate selection of a child node whose signature is already verified”.
Para [0040] of Chalkias prior art says:
“… In decision block 1007, if the signature for the child node has been provided and verified, then the component continues at block 1008, else the component loops to block 1002 to select the next child node. In block 1008, the component increments the total weight by the authority weight of the child node. In decision block 1009, if the total weight is greater or equal to than the threshold weight of the passed node, then the component completes, indicating that the authorization has been confirmed, else the component loops to block 1002 to select the next child node”
That is, in step 1007 of FIG. 10 (Para [0040]) Chalkias verifies signature of the node selected in step 1002. If the verification fails (the N branch of step 1007) it loops back to step 1002 to select the signature for the next node. Hence Chalkias iterates the verification of one signature at a time. If on the other hand, verification of the signature passes at step 1007 (the Y branch at step 1007), the process adds (in step 1008) the authority weight of the node whose signature has just been verified to compute the total weight and then compares the total weight to the predetermined threshold at step 1009. If the total weight is less than the threshold (the N branch at step 1009) the process loops back to step 1002 to select the signature of the next node. If in step 1009 the total weight satisfy the predetermined threshold the check authorization is done/confirmed. Once the check authorization is done the process does not loop back to step 1002.
Hence Chalkias’s embodiment of FIG. 10 (Para [0040]) iterates verifying one signature at a time as long as the total weight of the verified signatures is less than the pre-determined threshold and if there are nodes available to select signature for verification. Once the totals weight satisfies the threshold the process stops. FIG. 10 (Para [0040]) Chalkias also does not verify all the signatures, even if there are more signatures left to verify after confirming the authorization, because the authorization has been confirmed/done and the process does not loop back to step 1002 from there.
Thus, the cited portion of Chalkias prior art discloses Applicant’s claimed feature of, “wherein validating the transaction comprises iterating verifying another partial signature for the transaction, in response to a determination that the cumulative signature score is smaller than the signature threshold, until the cumulative signature score reaches the signature threshold predetermined for the transaction”, and the combination of prior arts do make Applicant’s claimed invention obvious.
Examiner further notes that Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Examiner further notes that applicant's argument regarding Embodiments of Para [0024, 0042] of Chalkis prior art that the Examiner has not used in rejecting the Applicant’s emphasized claim limitation is not relevant as they may be disclosing additional features that are not in Applicant’s claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 8, 10, 14, 18, 19, 20, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2020/0082388 A1 to WANG et al. (hereinafter “WANG”) in view of Pub. No.: US 2019/0295050 A1 to Chalkias (hereinafter “Chalkias”).
Regarding Claim 1. WANG discloses A computer-implemented method for validating a transaction in a blockchain system (Wang: Abstract), the method comprising:
verifying a first partial signature for the transaction (Wang, Para [0040]: … nodes 41 to 47 of the blockchain network 4 receive the multi-signature wallet data sent by the authenticating server 1, the nodes 41 to 47 can perform the authentication according to the user digital signature (first partial signature), the digital signature of the authenticating server 1 (second partial signature) and the wallet address in the multi-signature wallet data as well as the address of the smart contract … after confirming that the user digital signature data and the digital signature data of the authenticating server 1 are true, the payment function of the multi-signature wallet is executed according to the smart contract, and the transaction content data and the opposing party data are encrypted and encoded so as to concatenate (i.e. record) it as a new block on the existing blockchain, thereby completing the transaction …);
Verifying a second partial signature for the transaction (Wang, Para [0040]); and
However, Wang does not explicitly teach, but Chalkias from same or similar field of endeavor teaches
“validating the transaction in response to a determination that a cumulative signature score based on the first partial signature and the second partial signature reaches a signature threshold predetermined for the transaction (Chalkias, Abstract; Para [10, 21, 42, 48]: A system for confirming an authorization to consume an output of a transaction based on multiple signatures with different authority weights is provided. The system confirms the authorization to consume the output when the combined authority weights of one or more authorities that provide their authorizations satisfy a threshold weight. The authority weight for each authority and the threshold weight are identified in an authorization specification that specifies the criterion for the authorization of a matter. The authorization specification also specifies authorization verification information for each authority. When the sum of the authority weights of the authorities whose authorizations have been verified is greater than or equal to the threshold weight, the system confirms the authorization to consume the output),”
 Chalkias into the teachings of Wang, because it allows implementing a flexible authorization mechanism in that “The authority weights of the authorities vary so that the authorizations of some authorities are weighted more than other authorities … the authorizations of two vice-presidents of a company to confirm authorization of a matter or the authorization of the president alone to confirm authorization of the matter … (Chalkias, Para [0021]).”
Wang further discloses:
wherein each of the first partial signature and the second partial signature (Wang, Para [0040]: … nodes 41 to 47 of the blockchain network 4 receive the multi-signature wallet data sent by the authenticating server 1, the nodes 41 to 47 can perform the authentication according to the user digital signature (first partial signature), the digital signature of the authenticating server 1 (second partial signature) …) is generated by:
generating a hash value for the transaction (Wang, Para [0035]: … when the wallet address corresponding to the transaction is generated, the user computing device 2 utilizes the user's private key to perform the elliptic curve calculation, hash function calculation, and encoding …); and
encrypting the generated hash value with a private key to generate a corresponding one of the first partial signature and the second partial signature (Wang, Para [0035, 0034]: … when the wallet address corresponding to the transaction is generated, the user computing device 2 utilizes the user's private key to perform the elliptic curve calculation, hash function calculation, and encoding … the attribute of the wallet indicated by the wallet address can be set as a multi-signature wallet, and it is specified that at least the digital signature of the user and the digital signature of the authenticating server 1 are required to make the requested payment or withdrawal. In addition, the aforementioned user's signature data (i.e. the user's digital signature for the transaction) is also generated by the user computing device 2 after performing asymmetric encryption or the likes using the user's private key …); and
Chalkias further discloses:
“wherein validating the transaction comprises iterating verifying another partial signature for the transaction, in response to a determination that the cumulative signature score is smaller than the signature threshold, until the cumulative signature score reaches the signature threshold predetermined for the transaction (Chalkias, Para [0040]: FIG. 10 is a flow diagram that illustrates the processing of a check authorization component in some embodiments. A check authorization component 1000 is passed an indication of a node and determines whether the signatures indicate that the authorization is provided. In block 1001, the component initializes a total weight variable to zero. The total weight variable will accumulate the authority weights of authorizations of child nodes. In block 1002, the component selects the next child node. In decision block 1003, if all the child nodes have already been selected, then the component completes, returning an indication that the authorization check was failed, else the component continues at block 1004. In decision block 1004, if the child node represents a composite authority, then the component continues at block 1005, else the component continues at block 1007. In block 1005, the component recursively invokes the check authorization component, passing an indication of the selected node and receiving the result of the check. In decision block 1006, if the result indicates that the authorization was passed, then the component continues at block 1008, else the component loops to block 1002 to select the next child node. In decision block 1007, if the signature for the child node has been provided and verified, then the component continues at block 1008, else the component loops to block 1002 to select the next child node. In block 1008, the component increments the total weight by the authority weight of the child node. In decision block 1009, if the total weight is greater or equal to than the threshold weight of the passed node, then the component completes, indicating that the authorization has been confirmed, else the component loops to block 1002 to select the next child node).”
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chalkias into the teachings of Wang, because it allows implementing a flexible authorization mechanism in that “The authority weights of the authorities vary so that the authorizations of some authorities are weighted more than other authorities … the authorizations of two vice-presidents of a company to confirm authorization of a matter or the authorization of the president alone to confirm authorization of the matter … (Chalkias, Para [0021]).”
Regarding Claim 2. The combination of Wang-Chalkias discloses the method of claim 1, Wang further discloses, “further comprising:
providing the first partial signature for the transaction (Wang, Para [0033-0034]: … when a user orders a goods with a price of 0.5 ETH in a store, the store is the opposing party of the transaction. In this embodiment, the store utilizes the store computing device 3 to perform this transaction. In order to pay for the ordered goods, the user can operate the user computing device 2 to issue a transaction application to the authenticating server 1 and transmit a transaction application data corresponding to the transaction. In this case, the transmitted transaction application data includes a wallet data of the user … The above-mentioned wallet data further contains a wallet address data providing the cryptocurrency for this transaction and a user’s signature data …); and
broadcasting the first partial signature in the blockchain system (Wang, Para [0007]: … when the amount of the cryptocurrency corresponding to the wallet address data on the blockchain network is sufficient to perform the transaction, transmitting a multi-signature wallet transaction data to blockchain network for validating a blockchain operation, and sending a confirmation data of the transaction associated with the transaction application data to an opposing party of the transaction, wherein the multi-signature wallet transaction data includes the wallet address data, the user's signature data and a signature date of the authenticating server …).”
Regarding Claim 6. The combination of Wang-Chalkias discloses the method of claim 1, Chalkias further teaches, “further comprising:
Chalkias, Para [0042]: … a method performed by a computing system is provided for confirming an authorization based on multiple signatures of authorities. The method accesses an authorization specification that specifies a threshold weight and, for each of a plurality of authorities, signature verification information and an authority weight. The method accesses signatures of at least some of the authorities. For each signature of an authority, the method verifies the signature using the signature verification information of the authority. The method generates a sum of the authority weights of the verified signatures. When the sum of the authority weights satisfies the threshold weight, the method indicates that authorization has been confirmed …).”
The motivation to combine Chalkias remains same as in claim 1.
Regarding Claim 7. The combination of Wang-Chalkias discloses the method of claim 1, Chalkias further teaches, “further comprising:
obtaining the cumulative signature score by determining a sum of weightage values corresponding to a plurality of partial signatures, respectively (Chalkias, Para [0021]: … A method and system for confirming an authorization of a matter based on multiple signatures with different authority weights is provided. In some embodiments, a weighted multiple authorization ("WMA") system confirms authorization of a matter when the combined authority weights of one or more authorities that provide their authorizations satisfy a threshold weight … For example, a first authority may have a weight of 1 and a second authority may have a weight of 3, which means that the authorization of the second authority counts three times as much toward satisfying the threshold weight. The authority weight for each authority and the threshold weight are identified in an authorization specification that specifies the criteria for the authorization of a matter. The authorization specification also specifies authorization verification information for each authority. For example, an authorization specification may include authority weights of 1, 2, and 3 for authorities A, B, and C, respectively, and a threshold weight of 3. The authorization specification may also include the public keys of authorities A, B, and C as their authorization verification information. When the sum of the authority weights of the authorities whose authorizations have been verified is greater than or equal to the threshold weight, the WMA system confirms the authorization …).”
The motivation to combine Chalkias remains same as in claim 1.
Regarding Claim 8. The combination of Wang-Chalkias discloses the method of claim 1, Wang further teaches, “further comprising:
determining that the cumulative signature score reaches the signature threshold when a number of nodes providing partial signatures in the blockchain system is equal to or greater than a predetermined threshold number (Wang, Para [0027]: The term "multi-signature wallet" means that, in transaction on blockchain involving cryptocurrency, it is necessary to obtain more than one independent signature for a transaction, which is preferably performed based on a smart contract. In other words, if a wallet address is set as a multi-signature wallet in the form of a smart contract, and the multi-signature wallet is jointly owned by members A and B, any transaction that withdraws from the wallet address must have both signatures of member A and member B before executing. In addition, when the number of members of a multi-signature wallet is greater than or equal to 3, the minimum number of signatures required for the transaction can also be set by smart contract. That is, when the number of members of a multi-signature wallet is M (M.gtoreq.3), the multi-signature wallet can be set to a transaction requiring only N members by smart contract (2.ltoreq.N.ltoreq.M). In this case, it is unnecessary to have the signatures of all members for the wallet address to perform the transaction).”
Regarding Claim 10. The combination of Wang-Chalkias discloses the method of claim 1, Wang further discloses, “wherein:
the first partial signature is provided by a first node in the blockchain system (Wang, Para [0040]: … nodes 41 to 47 of the blockchain network 4 receive the multi-signature wallet data sent by the authenticating server 1, the nodes 41 to 47 can perform the authentication according to the user digital signature (first partial signature), the digital signature of the authenticating server 1 (second partial signature) and the wallet address in the multi-signature wallet data as well as the address of the smart contract), and
the second partial signature is provided by a second node in the blockchain system (Wang, Para [0040]: … nodes 41 to 47 of the blockchain network 4 receive the multi-signature wallet data sent by the authenticating server 1, the nodes 41 to 47 can perform the authentication according to the user digital signature (first partial signature), the digital signature of the authenticating server 1 (second partial and the wallet address in the multi-signature wallet data as well as the address of the smart contract).”
Regarding Claim 14. WANG discloses A computer-implemented method for validating a transaction in a blockchain system (WANG: Abstract), the method comprising:
providing a partial signature for the transaction (Wang, Para [0033-0034]: … when a user orders a goods with a price of 0.5 ETH in a store, the store is the opposing party of the transaction. In this embodiment, the store utilizes the store computing device 3 to perform this transaction. In order to pay for the ordered goods, the user can operate the user computing device 2 to issue a transaction application to the authenticating server 1 and transmit a transaction application data corresponding to the transaction. In this case, the transmitted transaction application data includes a wallet data of the user … The above-mentioned wallet data further contains a wallet address data providing the cryptocurrency for this transaction and a user’s signature data …), wherein providing the partial signature comprises:
generating a hash value for the transaction (Wang, Para [0035]: … when the wallet address corresponding to the transaction is generated, the user computing device 2 utilizes the user's private key to perform the elliptic curve calculation, hash function calculation, and encoding …); and
encrypting the generated hash value with a private key to generate the partial signature (Wang, Para [0035, 0034]: … when the wallet address corresponding to the transaction is generated, the user computing device 2 utilizes the user's private key to perform the elliptic curve calculation, hash function calculation, and encoding … the attribute of the wallet indicated by the wallet address can be set as a multi-signature wallet, and it is specified that at least the digital signature of the user and the digital signature of the authenticating server 1 are required to make the requested payment or withdrawal. In addition, the aforementioned user's signature data (i.e. the user's digital signature for the transaction) is also generated by the user computing device 2 after performing asymmetric encryption or the likes using the user's private key …);
broadcasting the partial signature in the blockchain system (Wang, Para [0007]: … when the amount of the cryptocurrency corresponding to the wallet address data on the blockchain network is sufficient to perform the transaction, transmitting a multi-signature wallet transaction data to blockchain network for validating a blockchain operation, and sending a confirmation data of the transaction associated with the transaction application data to an opposing party of the transaction, wherein the multi-signature wallet transaction data includes the wallet address data, the user's signature data and a signature date of the authenticating server …);
verifying the partial signature for the transaction (Wang, Para [0040]: … nodes 41 to 47 of the blockchain network 4 receive the multi-signature wallet data sent by the authenticating server 1, the nodes 41 to 47 can perform the authentication according to the user digital signature (partial signature), the digital signature of the authenticating server 1  and the wallet address in the multi-signature wallet data as well as the address of the smart contract … after confirming that the user digital signature data and the digital signature data of the authenticating server 1 are true, the payment function of the multi-signature wallet is executed according to the smart contract, and the transaction content data and the opposing party data are encrypted and encoded so as to concatenate (i.e. record) it as a new block on the existing blockchain, thereby completing the transaction …); and
However, Wang does not explicitly teach, but Chalkias from same or similar field of endeavor teaches:
“validating the transaction in response to a determination that a cumulative signature score based on the partial signature reaches a signature threshold predetermined for the transaction, wherein validating the transaction comprises iterating verifying another partial signature for the transaction, in response to a determination that the cumulative signature score is smaller than the signature threshold, until the cumulative signature score reaches the signature threshold predetermined for the transaction (Chalkias, Abstract; Para [0010, 0021, 0042, 0048, 0040]: A system for confirming an authorization to consume an output of a transaction based on multiple signatures with different authority weights is provided. The system confirms the authorization to consume the output when the combined authority weights of one or more authorities that provide their authorizations satisfy a threshold weight. The authority weight for each authority and the threshold weight are identified in an authorization specification that specifies the criterion for the authorization of a matter. The authorization specification also specifies authorization verification information for each authority. When the sum of the authority weights of the authorities whose authorizations have been verified is greater than or equal to the threshold weight, the system confirms the authorization to consume the output … FIG. 10 is a flow diagram that illustrates the processing of a check authorization component in some embodiments. A check authorization component 1000 is passed an indication of a node and determines whether the signatures indicate that the authorization is provided. In block 1001, the component initializes a total weight variable to zero. The total weight variable will accumulate the authority weights of authorizations of child nodes. In block 1002, the component selects the next child node. In decision block 1003, if all the child nodes have already been selected, then the component completes, returning an indication that the authorization check was failed, else the component continues at block 1004. In decision block 1004, if the child node represents a composite authority, then the component continues at block 1005, else the component continues at block 1007. In block 1005, the component recursively invokes the check authorization component, passing an indication of the selected node and receiving the result of the check. In decision block 1006, if the result indicates that the authorization was passed, then the component continues at block 1008, else the component loops to block 1002 to select the next child node. In decision block 1007, if the signature for the child node has been provided and verified, then the component continues at block 1008, else the component loops to block 1002 to select the next child node. In block 1008, the component increments the total weight by the authority weight of the child node. In decision block 1009, if the total weight is greater or equal to than the threshold weight of the passed node, then the component completes, indicating that the authorization has been confirmed, else the component loops to block 1002 to select the next child node).”
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chalkias into the teachings of Wang, because it allows implementing a flexible authorization mechanism in that “The authority weights of the authorities vary so that the authorizations of some authorities are weighted more than other authorities … the authorizations of two vice-presidents of a company to confirm authorization of a matter or the authorization of the president alone to confirm authorization of the matter … (Chalkias, Para [0021]).”
Regarding Claim 18. The combination of Wang-Chalkias discloses the method of claim 14, Chalkias further teaches, “further comprising:
determining that the cumulative signature score reaches the signature threshold when the cumulative signature score is equal to or greater than a predetermined threshold weightage value (Chalkias, Para [0042]: … a method performed by a computing system is provided for confirming an authorization based on multiple signatures of authorities. The method accesses an authorization specification that specifies a threshold weight and, for each of a plurality of authorities, signature verification information and an authority weight. The method accesses signatures of at least some of the authorities. For each signature of an authority, the method verifies the signature using the signature verification information of the authority. The method generates a sum of the authority weights of the verified signatures. When the sum of the authority weights satisfies the threshold weight, the method indicates that authorization has been confirmed …).”
The motivation to combine Chalkias remains same as in claim 14.
Regarding Claim 19. The combination of Wang-Chalkias discloses the method of claim 14, Chalkias further teaches, “further comprising:
obtaining the cumulative signature score by determining a sum of weightage values corresponding to a plurality of partial signatures, respectively (Chalkias, Para [0021]: … A method and system for confirming an authorization of a matter based on multiple signatures with different authority weights is provided. In some embodiments, a weighted multiple authorization ("WMA") system confirms authorization of a matter when the combined authority weights of one or more authorities that provide their authorizations satisfy a threshold weight … For example, a first authority may have a weight of 1 and a second authority may have a weight of 3, which means that the authorization of the second authority counts three times as much toward satisfying the threshold weight. The authority weight for each authority and the threshold weight are identified in an authorization specification that specifies the criteria for the authorization of a matter. The authorization specification also specifies authorization verification information for each authority. For example, an authorization specification may include authority weights of 1, 2, and 3 for authorities A, B, and C, respectively, and a threshold weight of 3. The authorization specification may also include the public keys of authorities A, B, and C as their authorization verification information. When the sum of the authority weights of the authorities whose authorizations have been verified is greater than or equal to the threshold weight, the WMA system confirms the authorization …).”
The motivation to combine Chalkias remains same as in claim 14.
Regarding Claim 20. The combination of Wang-Chalkias discloses the method of claim 14, Wang further teaches, “further comprising:
determining that the cumulative signature score reaches the signature threshold when a number of nodes providing partial signatures in the blockchain system is equal to or greater than a predetermined threshold number (Wang, Para [0027]: The term "multi-signature wallet" means that, in transaction on blockchain involving cryptocurrency, it is necessary to obtain more than one independent signature for a transaction, which is preferably performed based on a smart contract. In other words, if a wallet address is set as a multi-signature wallet in the form of a smart contract, and the multi-signature wallet is jointly owned by members A and B, any transaction that withdraws from the wallet address must have both signatures of member A and member B before executing. In addition, when the number of members of a multi-signature wallet is greater than or equal to 3, the minimum number of signatures required for the transaction can also be set by smart contract. That is, when the number of members of a multi-signature wallet is M (M.gtoreq.3), the multi-signature wallet can be set to a transaction requiring only N members by smart contract (2.ltoreq.N.ltoreq.M). In this case, it is unnecessary to have the signatures of all members for the wallet address to perform the transaction).”
Regarding Claim 21. WANG discloses A device for validating a transaction in a blockchain system (WANG: Abstract, FIG. 1, Para [0023, 0029-0031]), the device comprising:
one or more processors (WANG, Para [0023, 0029], FIG. 1: … computer … processing units 12 …; Note: computer contains processor); and
one or more computer-readable memories coupled to the one or more processors and having instructions stored thereon that are executable by the one or more processors (WANG, Para [0029, 0032]: … The processing unit 12 is configured to read and execute the instructions stored in the memory unit 11 to control the authenticating server to perform following actions …), wherein the one or more processors are configured to:
verify a first partial signature for the transaction (Wang, Para [0040]: … nodes 41 to 47 of the blockchain network 4 receive the multi-signature wallet data sent by the authenticating server 1, the nodes 41 to 47 can perform the authentication according to the user digital signature (first partial signature), the digital signature of the authenticating server 1 (second partial signature) and the wallet address in the multi-signature wallet data as well as the address of the smart contract … after confirming that the user digital signature data and the digital signature data of the authenticating server 1 are true, the payment function of the multi-signature wallet is executed according to the smart contract, and the transaction content data and the opposing party data are encrypted and encoded so as to concatenate (i.e. record) it as a new block on the existing blockchain, thereby completing the transaction …);
Wang, Para [0040]); and
However, Wang does not explicitly teach, but Chalkias from same or similar field of endeavor teaches
validate the transaction in response to a determination that a cumulative signature score based on the first partial signature and the second partial signature reaches a signature threshold predetermined for the transaction (Chalkias, Abstract; Para [0010, 0021, 0042, 0048]: A system for confirming an authorization to consume an output of a transaction based on multiple signatures with different authority weights is provided. The system confirms the authorization to consume the output when the combined authority weights of one or more authorities that provide their authorizations satisfy a threshold weight. The authority weight for each authority and the threshold weight are identified in an authorization specification that specifies the criterion for the authorization of a matter. The authorization specification also specifies authorization verification information for each authority. When the sum of the authority weights of the authorities whose authorizations have been verified is greater than or equal to the threshold weight, the system confirms the authorization to consume the output).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chalkias into the teachings of Wang, because it allows implementing a flexible authorization mechanism in that “The authority weights of the authorities vary so that the authorizations of some authorities are weighted more than other authorities … the authorizations of two vice-presidents of a company to confirm authorization of a matter or the authorization of the president alone to confirm authorization of the matter … (Chalkias, Para [0021]).”
Wang further teaches:
“wherein each of the first partial signature and the second partial signature (Wang, Para [0040]: … nodes 41 to 47 of the blockchain network 4 receive the multi-signature wallet data sent by the authenticating server 1, the nodes 41 to 47 can perform the authentication according to the user digital signature (first partial signature), the digital signature of the authenticating server 1 (second partial signature) …) is generated by:
generating a hash value for the transaction (Wang, Para [0035]: … when the wallet address corresponding to the transaction is generated, the user computing device 2 utilizes the user's private key to perform the elliptic curve calculation, hash function calculation, and encoding …); and
encrypting the generated hash value with a private key to generate a corresponding one of the first partial signature and the second partial signature (Wang, Para [0035, 0034]: … when the wallet address corresponding to the transaction is generated, the user computing device 2 utilizes the user's private key to perform the elliptic curve calculation, hash function calculation, and encoding … the attribute of the wallet indicated by the wallet address can be set as a multi-signature wallet, and it is specified that at least the digital signature of the user and the digital signature of the authenticating server 1 are required to make the requested payment or withdrawal. In addition, the aforementioned user's signature data (i.e. the user's digital signature for the transaction) is also generated by the user computing device 2 after performing asymmetric encryption or the likes using the user's private key …)”; and
Chalkias further discloses:
“wherein validating the transaction comprises iterating verifying another partial signature for the transaction, in response to a determination that the cumulative signature score is smaller than the signature threshold, until the cumulative signature score reaches the signature threshold predetermined for the transaction (Chalkias, Para [0040]: FIG. 10 is a flow diagram that illustrates the processing of a check authorization component in some embodiments. A check authorization component 1000 is passed an indication of a node and determines whether the signatures indicate that the authorization is provided. In block 1001, the component initializes a total weight variable to zero. The total weight variable will accumulate the authority weights of authorizations of child nodes. In block 1002, the component selects the next child node. In decision block 1003, if all the child nodes have already been selected, then the component completes, returning an indication that the authorization check was failed, else the component continues at block 1004. In decision block 1004, if the child node represents a composite authority, then the component continues at block 1005, else the component continues at block 1007. In block 1005, the component recursively invokes the check authorization component, passing an indication of the selected node and receiving the result of the check. In decision block 1006, if the result indicates that the authorization was passed, then the component continues at block 1008, else the component loops to block 1002 to select the next child node. In decision block 1007, if the signature for the child node has been provided and verified, then the component continues at block 1008, else the component loops to block 1002 to select the next child node. In block 1008, the component increments the total weight by the authority weight of the child node. In decision block 1009, if the total weight is greater or equal to than the threshold weight of the passed node, then the component completes, indicating that the authorization has been confirmed, else the component loops to block 1002 to select the next child node).”
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chalkias into the teachings of Wang, because it allows implementing a flexible authorization mechanism in that “The authority weights of the authorities vary so that the authorizations of some authorities are weighted more than other authorities … the authorizations of two vice-presidents of a company to confirm authorization of a matter or the authorization of the president alone to confirm authorization of the matter … (Chalkias, Para [0021]).”
Regarding Claim 24. The combination of Wang-Chalkias discloses the method of claim 1, Chalkias further discloses, “wherein iterating verifying the another partial signature for the transaction further comprises:
iterating verifying the another partial signature by one or more nodes in the blockchain system other than a node that provides the another partial signature (Chalkias, Para [0031, 0035]: … FIG. 4 is a block diagram that illustrates components of the WMA system in some embodiments. In the following, the WMA system is described primarily in the context of authorizations to consume outputs of transactions recorded in a distributed ledger such as a blockchain. The WMA system can also be used for authorization of other matters, as described above. The WMA system provides components for distributed ledger nodes 410 and client devices 420 that are connected via a communication channel 430. The distributed ledger nodes include a receive multi-signature component 411, a check validity component 412, a check cycles component 413, a check constraints component 414, a receive consume multi-signature transaction component 415, and a check authorization component 416. The distributed ledger nodes also include a distributed ledger store 417 for storing, for example, blocks of a blockchain. The receive multi-signature component receive a transaction that includes an authorization specification and invokes the check validity component to ensure that the authorization specification is valid … The client devices include a create multi-signature transaction component 421, a create consume multi-signature transaction component 422, and a collect signatures component 423 … The collect signature component may alternatively obtain such confirmations from other computing devices or may receive signatures from other computing devices … FIG. 6 is a flow diagram that illustrates the processing of a receive consume multi-signature transaction component in some embodiments. The receive consume multi-signature transaction component 600 is passed an indication of a current transaction that consumes the output of a prior transaction with an authorization specification, confirms the authorization to consume the output, and if the authorization is confirmed, records the current transaction. In block 601, the component extracts signatures from the current transaction …; Examiner’s Note: as disclosed by at-least the cited portion of Chalkias, the multisig transaction is received and signature is extracted for verification, hence disclosing that signature provider and verifier are different nodes …).
The motivation to further combine Chalkias remains same as in claim 1.
Claims 4, 5, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2020/0082388 A1 to WANG et al (hereinafter “WANG”) in view of Pub. No.: US 2019/0295050 A1 to Chalkias (hereinafter “Chalkias”), as applied to claim 1 above, and further in view of Pub. No.: US 2017/0262778 A1 to Ganesan et al. (hereinafter “Ganesan”).
Regarding Claim 4. The combination of Wang-Chalkias discloses the method of claim 1, but it does not explicitly teach, “further comprising:
decrypting the first partial signature to obtain a first hash value;
-3-PATENTAttorney Docket No. 15009.0004-00000generating a second hash value for the transaction; and
determining the first partial signature to be valid if the obtained first hash value matches the generated second hash value.”
Ganesan from same or similar field of endeavor teaches:
decrypting the first partial signature to obtain a first hash value (Ganesan, Para [0061]: … The transaction module 208 decrypts the digital signature using the public key and compares the result with a hash of the transaction …);
-3-PATENTAttorney Docket No. 15009.0004-00000generating a second hash value for the transaction (Ganesan, Para [0032]: … As part of creating the transaction signature, the data storage system 106 hashes the transaction to obtain a hash value. The data storage system 106 hashes the transaction using a hashing function, such as an SHA-256 function …); and
determining the first partial signature to be valid if the obtained first hash value matches the generated second hash value (Ganesan, Para [0061]: … The transaction module 208 decrypts the digital signature using the public key and compares the result with a hash of the transaction … if the result of the decryption matches the hash of the transaction, the transaction module 208 determines that the digital signature is valid …).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ganesan into the combined teachings of Wang-Chalkias, because it enables “to verify that the intended user is performing the workflow step and that the transaction is not tampered with (Ganesan, Para [0060])”.
Regarding Claim 5. The combination of Wang-Chalkias-Ganesan discloses the method of claim 4, Ganesan further teaches, “further comprising:
determining the first partial signature to be invalid if the obtained first hash value does not match the generated second hash value (Ganesan, Para [0061]: … The transaction module 208 decrypts the digital signature using the public key and compares the result with a hash of the transaction. If the result of the decryption does not match the hash of the transaction or if the transaction module 208 is unable to decrypt the digital signature, the transaction module 208 determines that digital signature is not valid and denies the request to perform the workflow step …).”
Ganesan remains same as in claim 4.
Regarding Claim 13. The combination of Wang-Chalkias discloses the method of claim 10, Wang further discloses, “further comprising:
providing, by a [third] node in the blockchain system, a [third] partial signature for the transaction (Wang, Para [0033-0034]: … when a user orders a goods with a price of 0.5 ETH in a store, the store is the opposing party of the transaction. In this embodiment, the store utilizes the store computing device 3 to perform this transaction. In order to pay for the ordered goods, the user can operate the user computing device 2 to issue a transaction application to the authenticating server 1 and transmit a transaction application data corresponding to the transaction. In this case, the transmitted transaction application data includes a wallet data of the user … The above-mentioned wallet data further contains a wallet address data providing the cryptocurrency for this transaction and a user’s signature data …);
broadcasting, by the [third] node, the [third] partial signature in the blockchain system (Wang, Para [0007]: … when the amount of the cryptocurrency corresponding to the wallet address data on the blockchain network is sufficient to perform the transaction, transmitting a multi-signature wallet transaction data to blockchain network for validating a blockchain operation, and sending a confirmation data of the transaction associated with the transaction application data to an opposing party of the transaction, wherein the multi-signature wallet transaction data includes the wallet address data, the user's signature data and a signature date of the authenticating server …);”
Wang does not explicitly teach, but Ganesan does:
-5-PATENTAttorney Docket No. 15009.0004-00000verifying, by one or more other nodes in the blockchain system, the [third] partial signature for the transaction (Ganesan, Para [0061]: … The transaction module 208 decrypts the digital signature using the public key and compares the result with a hash of the transaction … if the result of the decryption matches the hash of the transaction, the transaction module 208 determines that the digital signature is valid …); and
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ganesan into the combined teachings of Wang-Chalkias, because it enables “to verify that the intended user is performing the workflow step and that the transaction is not tampered with (Ganesan, Para [0060])”
The combination of Wang-Chalkias-Ganesan further discloses:
iterating the providing, the broadcasting, and the verifying for another partial signature by a different node, until the cumulative signature score reaches the signature threshold (Chalkias, FIG. 10, Para [0021, 0040]: … an authorization specification may include authority weights of 1, 2, and 3 for authorities A, B, and C, respectively, and a threshold weight of 3. The authorization specification may also include the public keys of authorities A, B, and C as their authorization verification information. When the sum of the authority weights of the authorities whose authorizations have been verified is greater than or equal to the threshold weight, the WMA system confirms the authorization … A check authorization component 1000 is passed an indication of a node and determines whether the signatures indicate that the authorization is provided. In block 1001, the component initializes a total weight variable to zero. The total weight variable will accumulate the authority weights of authorizations of child nodes. In block 1002, the component selects the next child node. In decision block 1003, if all the child nodes have already been selected, then the component completes, returning an indication that the authorization check was failed, else the component continues at block 1004. In decision block 1004, if the child node represents a composite authority, then the component continues at block 1005, else the component continues at block 1007. In block 1005, the component recursively invokes the check authorization component, passing an indication of the selected node and receiving the result of the check. In decision block 1006, if the result indicates that the authorization was passed, then the component continues at block 1008, else the component loops to block 1002 to select the next child node …); Examiner’s interpretation: Examiner considers Authority C as the third node. Examiner also notes that authorization steps as shown in FIG. 10 keeps iterating until the cumulative authorization weight (i.e. the cumulative signature score) reaches the threshold.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chalkias into the combined teachings of Wang-Chalkias-Ganesan, because it allows implementing a flexible authorization mechanism in that “The authority weights of the authorities vary so that the authorizations of some authorities are weighted more than other authorities … the authorizations of two vice-presidents of a company to confirm authorization of a matter or the authorization of the president alone to confirm authorization of the matter … (Chalkias, Para [0021]).”
Regarding Claim 16. The combination of Wang-Chalkias discloses the method of claim 14, but it does not explicitly teach, “further comprising:
decrypting the partial signature to obtain a first hash value;
generating a second hash value for the transaction; and
-6-PATENTAttorney Docket No. 15009.0004-00000determining the partial signature to be valid if the obtained first hash value matches the generated second hash value.”
Ganesan from same or similar field of endeavor teaches:
decrypting the partial signature to obtain a first hash value (Ganesan, Para [0061]: … The transaction module 208 decrypts the digital signature using the public key and compares the result with a hash of the transaction …);
generating a second hash value for the transaction (Ganesan, Para [0032]: … As part of creating the transaction signature, the data storage system 106 hashes the transaction to obtain a hash value. The data storage system 106 hashes the transaction using a hashing function, such as an SHA-256 function …); and
-6-PATENTAttorney Docket No. 15009.0004-00000determining the partial signature to be valid if the obtained first hash value matches the generated second hash value (Ganesan, Para [0061]: … The transaction module 208 decrypts the digital signature using the public key and compares the result with a hash of the transaction … if the result of the decryption matches the hash of the transaction, the transaction module 208 determines that the digital signature is valid …).
 Ganesan into the combined teachings of Wang-Chalkias, because it enables “to verify that the intended user is performing the workflow step and that the transaction is not tampered with (Ganesan, Para [0060])”.
Regarding Claim 17. The combination of Wang-Chalkias-Ganesan discloses the method of claim 16, Ganesan further teaches, “further comprising:
determining the partial signature to be invalid if the obtained first hash value does not match the generated second hash value (Ganesan, Para [0061]: … The transaction module 208 decrypts the digital signature using the public key and compares the result with a hash of the transaction. If the result of the decryption does not match the hash of the transaction or if the transaction module 208 is unable to decrypt the digital signature, the transaction module 208 determines that digital signature is not valid and denies the request to perform the workflow step …).”
The motivation to combine Ganesan remains same as in claim 16.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2020/0082388 A1 to WANG et al (hereinafter “WANG”) in view of Pub. No.: US 2019/0295050 A1 to Chalkias (hereinafter “Chalkias”), as applied to claim 1 above, and further in view of Pub. No.: US 2019/0324995 A1 to Jakobsson et al. (hereinafter “Jakobsson”).
Regarding Claim 9. The combination of Wang-Chalkias discloses the method of claim 1, but it does not explicitly teach, “wherein the first partial signature and the second partial signature are provided by a first node in the blockchain system.”
Jakobsson from same or similar field of endeavor teaches:
“wherein the first partial signature and the second partial signature are provided by a first node in the blockchain system (Jakobsson, Para [0027]: … In some embodiments, the miner, having found a leaf value that matches a challenge c, will use the Merkle public key pk associated with the seed leaf, and the associated leaf and node values, to generate two signatures. This can be done by partitioning the nodes of the Merkle tree into two parts, where the first part (such as the first half) is used to generate a first signature and the second part is used to generate a second signature. This only requires that there are a sufficient number of nodes, e.g., using n=512 allows for using 256 leaves and associated nodes for each of the signatures. The first signature is associated with the previous ledger entry, and the second signature with the set of transactions that have not previously been signed in a ledger entry, but which have been posted …).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jakobsson into the combined teachings of Wang-Chalkias, because it provides that the system “would not be vulnerable to the grinding attack (Jakobsson, Para [0028])”.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2020/0082388 A1 to WANG et al (hereinafter “WANG”) in view of Pub. Chalkias (hereinafter “Chalkias”), as applied to claim 1 above, and further in view of Pub. No.: US 2019/0229926 A1 to HANDA et al. (hereinafter “HANDA”).
Regarding Claim 11. The combination of Wang-Chalkias discloses the method of claim 10, but it does not explicitly teach, “further comprising: communicating, by the first node, with the second node based on a Transmission Control Protocol/Internet Protocol (TCP/IP).”
HANDA from same or similar field of endeavor teaches:
further comprising: communicating, by the first node, with the second node based on a Transmission Control Protocol/Internet Protocol (TCP/IP) (HANDA, Para [0091]: The various messages described below may use any suitable form of communication. In some embodiments, a request or response may be in an electronic message format, such as an e-mail, a short messaging service (SMS) message, a multimedia messaging service (MMS) message, a hypertext transfer protocol (HTTP) request message, a transmission control protocol (TCP) packet, a web form submission. The request or response may be directed to any suitable location, such as an e-mail address, a telephone number, an internet protocol (IP) address, or a uniform resource locator (URL). In some embodiments, a request or response may comprise a mix of different message types, such as both email and SMS messages).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of HANDA into  Wang-Chalkias, because doing so would provide a standard and reliable message transmission protocol.
Regarding Claim 12. The combination of Wang-Chalkias discloses the method of claim 10, but it does not explicitly teach, “further comprising: communicating, by the first node, with the second node based on a Transport Layer Security/Secure Sockets Layer (TLS/SSL) protocol.”
HANDA from same or similar field of endeavor teaches:
further comprising: communicating, by the first node, with the second node based on a Transport Layer Security/Secure Sockets Layer (TLS/SSL) protocol (HANDA, Para [0035]: Messages between the computers, networks, and devices may be transmitted using a secure communications protocols such as, but not limited to, File Transfer Protocol (FTP); HyperText Transfer Protocol (HTTP); Secure Hypertext Transfer Protocol (HTTPS), Secure Socket Layer (SSL), ISO (e.g., ISO 8583) and/or the like).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of HANDA into the combined teachings of Wang-Chalkias, because doing so would provide a standard secured communication protocol.
Pertinent Prior Arts: The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
(A) US PGPUB 20150288694 A1 (Liebl, III et al.): This discloses A method and system for accessing a resource associated with a resource control entity that includes receiving, by a ledger, a request, corresponding to a user, to access the resource; 
(B) Prior arts provided by the Applicant in the IDS:
Foreign Patent: CN 109635572 A: Contract signing method and device based on block chain and terminal device; (Published 16 Apr 2019).
Abstract: The invention is suitable for the technical field of block chains, and provides a contract signing method and device based on a block chain, and a terminal device. The method comprises the steps: obtaining contracts whose number is consistent with the number of contract participants; respectively using the participant public key of each contract participant to encrypt the contract; performing Hash operation on the contract content to obtain a first Hash value, and encrypting the first Hash value by using the initiator private key to obtain an initiator signature; broadcasting the initiator signature and each encrypted contract to a block chain; obtaining participant signatures broadcasted by the contract participants from the block chain, and respectively decrypting the corresponding participant signatures by using the participant public keys of the contract participants to obtain a second hash value; and if each 
Foreign Patent: CN 108712263 A: Information verification method, device and system and computer readable storage medium; (Published 26 Oct 2018).
Abstract: The present disclosure relates to an information verification method, device and system and a computer readable storage medium, and relates to the field of network security technology. The method comprises: receiving transaction information from a first node; converting a web page corresponding to a character URL in the transaction information into a second picture; calculating a hash value of the second picture; when the hash value of the second picture is consistent with the hash value of a first picture in the transaction information, sending the transaction information to one or more other nodes, so that each other node verifies the transaction information, wherein the first picture is a picture obtained by converting a web page to be verified by the first node; in the case where the number of information verification success responses in the information verification results returned by the other nodes exceeds a first threshold, performing agglomeration processing on the transaction information to generate a first block; and sending the first block to the first node and each of the other nodes. The technical solution can improve the credibility of information.
C) US PAT/PGPUB: US 20190394052 A1 (Li et al.), US 20190392439 A1 (Perullo), US 20190236726 A1 (UNAGAMI), US 20200052903 A1 (LAM et al.), US 20200014542 A1 (McIver et al.).
(D) Additional prior arts have been provided in the attached PTO-892 form.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHABUB S AHMED/Examiner, Art Unit 2434

/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434